Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Substitute Specification
The substitute specification filed 11/20/2018 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	Applicant’s arguments regarding the successful use of propylene glycol as the cryoprotectant agent for barnacle eggs, nauplii and/or juvenile preservation are persuasive. In particular, Applicant’s argument that  the ordinary artisan upon reading the specification and knowing that the crystallization point of propylene glycol would cause the barnacle sample to be entirely crystallized at a temperature higher than -42 degrees C  is persuasive (pages 8-9 of the Remarks).
Applicant’s arguments regarding the extension of the method to other species of barnacles are also persuasive because the exemplified barnacle species, B. crenatus and S. balanoides, have widely divergent  biology, temperature  range, natural habitats and size of offspring. Hence, the claimed method is reasonably adaptive to other barnacle species lying between these two extreme examples (Remarks, pages 10-11).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653